Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-24-2003

Cagna v. Weirton Steel Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2547




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Cagna v. Weirton Steel Corp" (2003). 2003 Decisions. Paper 437.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/437


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                              No. 02-2547


                ELLINORA V. CAGNA, in her capacity
                as Executrix of the Estate of Leo Cagna,
                    deceased, and in her own right,
                                          Appellant

                                   v.

      WEIRTON STEEL CORPORATION RETIREM ENT PLAN-PLAN 001;
   RETIREMENT COMMITTEE OF THE WEIRTON STEEL CORPORATION
 RETIREMENT PLAN-PLAN 001; WEIRTON RETIREMENT PROGRAM-PLAN
 056; RETIREMENT COMMITTEE OF THE WEIRTON STEEL CORPORATION
  RETIREMENT PROGRAM-PLAN 056; NATIONAL STEEL CORPORATION
WEIRTON RETIREMENT PROGRAM; RETIREMENT ADMINISTRATIVE BOARD
    OF THE NATIONAL STEEL CORPORATION WEIRTON RETIREMENT
                           PROGRAM
                          ____________

             On Appeal from the United States District Court
                for the Western District of Pennsylvania
                       (D.C. Civil No. 00-cv-01222)
              District Judge: Honorable Robert J. Cindrich


                         Argued May 13, 2003

        Before: RENDELL, SMITH and ALDISERT, Circuit Judges.

                         (Filed: June 23, 2003)
                                        Henry Gusky
                                        Thomas M. Ferguson [ARGUED]
                                        M. Scott Zegeer
                                        Blumling & Gusky, LLP
                                        1200 Koppers Building
                                        Pittsburgh, Pennsylvania 15219

                                        Anthony W. Hinkle
                                        Cipriani & Werner
                                        484 Norristown Road, Suite 126
                                        Blue Bell, PA 19422
                                              Counsel for Appellant

                                        Joseph M ack III
                                        Thorp, Reed & Armstrong, LLP
                                        One Oxford Center
                                        301 Grant Street, 14th Floor
                                        Pittsburgh, Pennsylvania 15219
                                               Counsel for Appellees

                                        Carl H. Hellerstedt, Jr.  [ARGUED]
                                        Babst, Calland, Clements and Zomnir, P.C.
                                        Two Gateway Center, 8th Floor
                                        Pittsburgh, Pennsylvania 15222
                                               Counsel for Appellees Weirton Steel
                                               Retirement Plan - Plan 001 and
                                               Retirement Committee of the Weirton
                                               Steel Corporation Retirement Plan -
                                               Plan 001


                              OPINION OF THE COURT


RENDELL, Circuit Judge.

      Ellinora Cagna, the surviving spouse of retiree Leo Cagna, appeals from summary

judgment entered in favor of the defendants. The District Court rejected Mrs. Cagna’s



                                           2
claim of breach of fiduciary duty under ERISA based on her allegation that an option

form signed by her husband, with her signed certification, failed to clearly state the

financial impact of a retirement plan option different from the one he elected. We will

affirm.

          Inasmuch as we write only for the parties who are familiar with the facts of the

case, we recite only those facts necessary for our discussion. On June 25, 1996,

Mrs. Cagna and her husband met with defendants’ representative, Donna Hanna, in order

to discuss and decide which pension options were best suited for Mr. Cagna’ needs upon

his imminent retirement. The defendants’ plan offered four options, entitled, as detailed

on the Option Form, as follows: “SURVIVING SPOUSE BENEFIT,” “AUTOMATIC

50% SPOUSE (ERISA),” “100% CO-PENSIONER,” and “50% CO-PENSIONER.”

          Ms. Hanna testified that she followed her regular procedure of showing the Option

Form to the Cagnas with the printed information as to the potential amounts to be paid

under each. She said that she explained, among other matters, that if the AUTOMATIC

50% SPOUSE (ERISA) option was chosen, Leo’s pension would be reduced during his

lifetime; if Leo died before Appellant, however, Mrs. Cagna would receive the amount of

$989.74 shown on the Form under the Automatic 50% Spouse option, and this amount

would be added to the $521.53 amount from the Surviving Spouse Benefit. Hanna had

been conducting 20-25 retirement sessions a month since June 1995, following the same

procedure in each. She completed the meeting by asking the Cagnas if they had any



                                               3
questions about the Form; neither indicated that he or she did. She also told the Cagnas

that they could take the Form home with them if they were not ready to make an election.

Following her explanation, Hanna testified, “Mr. Cagna turned to Mrs. Cagna and said,

‘What do you think?’” Her response was: “Do whatever you want. I have my own

pension benefit.”

      Appellant remembers the retirement session differently. Although admitting that

she and her husband read the “EXPLANATION OF POST RETIREMENT OPTION”

and that she read and signed, along with Ms. Hanna, the “POST RETIREMENT OPTION

ELECTION AND CERTIFICATIONS,” Appellant claims that Hanna did not give any

explanation of the Option Form and denies alluding to having a pension of her own.

Notwithstanding her contention that she did not understand the Form, Appellant admits

that neither she nor her husband asked any questions. Appellant also understood that she

and her husband were making a choice between line 1, “SURVIVING SPOUSE

BENEFIT” and line 2, “"AUTOM ATIC 50% SPOUSE (ERISA)” on the Form.

      At the end of the session, Mr. Cagna checked the line pertaining to the first option,

the “Surviving Spouse Benefit” (which was also referred to as “Life Annuity”) and he

signed the form. In checking that option and signing the form, Mr. Cagna also explicitly

acknowledged his rejection of the “Automatic 50% Spouse’s Option.” Mrs. Cagna also

signed the form, specifically consenting to Mr. Cagna’s waiver of the Automatic 50%

Spouse Option. There is no allegation that Mrs. Cagna did so without adequate


                                            4
opportunity to inquire about the Automatic 50% Spouse Option. Furthermore, Mr.

Cagna was in good health at the time, having fully recovered from a heart attack.

       Thereafter, Mr. Cagna died. Mrs. Cagna now contends that, based on the form,

she believed that, if Mr. Cagna elected the Automatic 50% Spouse’s Option, she would

only have received $989.74. She now understands that, had she opted for the Automatic

50% Spouse Option, she would have received $ $989.74 plus the surviving spouse

benefit of $521.53. She contends that she would have opted for the Automatic 50%

Spouse’s Option had she understood what her full benefit was.

       If the success of Mrs. Cagna’s appeal depended exclusively upon whether we

were to find the form confusing, she likely would succeed in her appeal. It is difficult to

find in it a satisfactory explanation as to the result of choosing the Automatic 50%

Spouse’s Option. The waiver option and its implications were stressed, while the

implications of choosing the Automatic 50% Spouse’s Option – which, accepting her

contention, Mrs. Cagna would have chosen – were not explained. The form seemingly

does not comply with the relevant sections of the ERISA or the accompanying

regulations.

       However, we have two problems with Mrs. Cagna’s contention that, because of

this lack of clarity, she is now entitled to opt for the Automatic 50% Spouse’s Option

instead. First, Mrs. Cagna had the opportunity to inquire about the various options, but

she signed the form indicating that she consented to her husband’s “election to waive the


                                             5
Automatic 50% Spouse’s Option” and acknowledging that she understood that she “will

not be entitled to any benefits from the plan (except for any benefits to which [she] may

be entitled under the Surviving Spouse’s Benefit) in the event that [Mr. Cagna] die[d]

before [her].” The form does not necessarily misstate the options, and Mrs. Cagna does

not say she received misleading answers to questions about the form. In fact, she does

not recall the specific discussions, but now complains that the form does not provide

enough information regarding an option not chosen.

      Mrs. Cagna is an educated woman. She was eligible for a pension from teaching

totaling approximately $2,300, and, with her husband, received approximately $1,500 per

month in rental income from properties that the two owned. Given her certification and

her failure to adduce any active misrepresentation or concealment by the company, we

find her claim of detrimental reliance to be unsupported. Daniels v. Thomas & Betts

Corp., 263 F.3d 66, 73 (3d Cir. 2001) (requiring detrimental reliance for a breach of

fiduciary claim under ERISA).

      Second, the desire of Mrs. Cagna that we give effect to her “choice,” after the fact,

of the unexplained option is too speculative. For one thing, the choice was admittedly

that of her husband. Under the retirement plan and ERISA, her only role was to evidence

her understanding of and agreement in the waiver. Her statement that she would not




                                            6
have signed the waiver if she had fully understood misses the mark.1 The real question

is: What would her husband have chosen? How do we know which of the four options

he would have chosen? For all we know, they may have discussed all options more fully

and still have chosen the waiver in light of his excellent health at the time. We will not

enter an order based on speculation.

                                         *****

       The judgment of the District Court will be affirmed.

_________________________

TO THE CLERK OF COURT:

       Please file the foregoing not precedential opinion.




                                          /s/Marjorie O. Rendell
                                          Circuit Judge




       1
         While Mrs. Cagna testified that Mr. Cagna said he would agree to whatever she
wanted, this would not be admissible to disprove the fact that the choice of pension
options was his (or would have been a product of their combined thinking or agreement).
It is hearsay and therefore does not create a genuine issue at the summary judgment stage.
See W.B. v. Matula, 67 F.3d 484, 493 (3d Cir. 1995) (“Summary judgment is appropriate
when there are no issues of material fact presented in admissible form and the moving
party is entitled to judgment as a matter of law.” (emphasis added)).


                                             7